Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 05/27/2022.
Claims 1, 6, and 8-12 are pending and have been examined.
Claims 1, 6, and 8-12are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed “control circuit” is ambiguous because there is no specific term found in the specification. The specification discloses “control system” and “control unit” which are two different types of hardware. Examiner requests clarification. 
Claim 1 uses the phrase “from a memory” subsequent to “the surrounding area”. Examiner requests clarification as to whether proper punctuation is being used in this clause or whether “from memory” is modifying “surround area”.
Claim 1 states “a priority of recommendation items according to a combination of users”. Examiner cannot reasonably determine what is being acquired and how “combination of users” are being used accordingly. Examiner requests clarification. 
These ambiguities are repeated in claims 11 and 12 and all are similarly rejected along with dependents due to dependencies.
claim 9 includes the phrase "user's likelihood of a decider a basis of . . .". the phrase seems to be two separate ideas that are not connected. Examiner requests clarification. 
Claim 10 includes a clause "a deciding action from performed by the decider. This clause seems to include two ideas that are both incomplete. Examiner requests clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 1 specifies “control circuit” without any other means. Control unit is interpreted to be a generic placeholder with “performs to present . . .” as functional language. As there is no sufficient language to modify the generic placeholder, this language is interpreted to invoke 112 (f) type claiming. Therefore, the recitation of only one means is determined to be not commensurate with the scope of the claim.
As such, there are no other means recited for the dependent claims. Therefore, all dependent claims are rejected similarly due to dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that 112(f) lacks a determination of a nonce word. However, the 112 rejection is based on single means rejection. The means for language found in the claim is “control circuit configured to” with multiple functions. MPEP section 2164.08(a) (“A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).”). Therefore, the claim is determined to include “undue breadth” and is similarly rejected.
Applicant argues that 101 rejection based on Alice should be withdrawn due to the abstract matter being integrated into a practical application. However, whereas the example provided with the traffic analysis is found to have integrated the abstract matter into a practical application due to an improvement in technological field using specific details and narrow long standing narrow need for improvement, the current claims with the disclosure do not rise to the level of being integrated into a practical application. The claims recite abstract matter with additional elements that are merely extra-solution activity or described in generalities. Similarly, as above described the claims do not rise to the level of significantly more. Therefore, without more evidence 101 rejection based on Alice is sustained.
Applicant’s statement as to the newly amended sections not being taught by Wouhaybi is addressed in the below rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are directed to non-statutory subject matter.

Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is/are rejected under 35 U.S.C. 101 as being directed to eligible subject matter under 35 U.S.C. § 101 in view of In Re Bilski, 88 USPQ2d 1385. While the claims recite a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing (See In Re Bilski, 88 USPQ2d 1385; see also Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 473 U.S. 584, 588  n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-88 (1976));  The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter. The method/process claimed is broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent; Therefore, the claimed invention is directed to non-statutory subject matter.
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The bodies of the claims recite an information processing device and a program, however, they do not recite any computer hardware or processor associated with such device.  And so, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material or program per se. 
	
Claim Rejections - 35 USC § 101 Alice

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12 are rejected under 101 Alice.
	Step 2A Prong I: 
	Claim 1
Recites mental process: identify a plurality of users in a surrounding area of a terminal device based on an audio signal or an image; determine a user likely to be a decider for a recommendation item having a highest priority of the recommendation items according to the combination of users; and determine whether the decider is one of the plurality of users identified in the surrounding area, on condition that the decider is one of the plurality of users identified in the surrounding area, and on condition that the decider is not one of the plurality of users identified in the surrounding area.
Certain methods of organizing human behavior:
recommendatory information of the recommendation item having the highest priority to the to present to the plurality of users; control the to not present the recommendatory information.
Step 2A Prong 2: 
	Additional elements: An information processing device comprising and control circuit configured to, from a memory, transmit, terminal device, and acquire a priority of recommendation items according to a combination of users in the plurality of users identified in the surrounding area.
	The additional elements are mere generic computer components and do not integrate the exception into a practical application. 
acquire a priority of recommendation items according to a combination of users in the plurality of users identified in the surrounding area – This limitation is a description of a data gathering step which is merely insignificant extra-solution activity. MPEP section 2106.05(g).
Step 2B:
	The additional elements do not rise to the level of significantly more because the generic computer components do not improve technology nor the functioning of a computer. 
Claims 2-10: All recite mental process similar to above rationale. As there are no additional elements other than those stated above, all claims are rejected under Alice consistent with above rationale.	
Claims 11 and 12 both state mental process similar to claim 1 above.
Additional elements: “An information processing method comprising”, “by a processor”, and “A program for causing a computer to function as a control unit”.
Similar to above, the generic computer components and program do not integrate the exception into a practical application. A program for applying an abstract idea is similar to recitation of using a generic computer to implement an abstract idea. Therefore, it does not improve technology nor functioning of a computer.
Consistently, the additional elements do not rise to the level of significantly more since it does not improve technology nor functioning of a computer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wouhaybi et al. (US 20130325655; “Wouhaybi” hereinafter).
As per Claim 1, Wouhaybi discloses An information processing device comprising
a control circuit configured to
identify a plurality of users in a surrounding area of a terminal device based on an audio signal or an image (Wouhaybi [0015-0016: Detector]);
acquire a priority of recommendation items according to a combination of users in the plurality of users identified in the surrounding area from a memory (Wouhaybi [0012: “For example, in accordance with some implementations, the feedback 36 and/or ratings 40 may be entered via a user interface that is provided by an Internet server (a web site affiliated with the content provider, for example). Thus, many variations are contemplated, which are within the scope of the appended claims.”]; [0014: “Referring to FIG. 1, among its other features, in accordance with some implementations, the system 10 includes a repository 32, which stores data indicative of previously generated individual and group personas 28, data indicative of the feedback 36 as well as data indicative of the content ratings 40.”]);
determine a user likely to be a decider for a recommendation item having a highest priority of the recommendation items according to the combination of users (Wouhaybi [0024: “As an example of another algorithm for combining the user profiles, the dynamics identifier 20 may select what is called a "union algorithm" herein to create a new group persona 28 (called "Prof.sub.2" herein), which is based on the union of the Prof.sub.X and Prof.sub.Y profiles.” . . . 0025 “The dynamics identifier 20 may further select an algorithm, which is more heavily weighted to the preferences of a particular user of the group. This selection occurs when the dynamics identifier 20 determines, for example, that the more heavily weighted user is the dominant decision maker of the group.”]; [0008: “One of the individual users 60 may be more dominant relative to the rest of the group and thus, may have "veto power." For example, such a scenario may be the case in which a parent and a child are watching a movie together; and the parent for this example, is the more dominant user of the group.”]);
and determine whether the decider is one of the plurality of users identified in the surrounding area (Wouhaybi [0015-0016: Detector]),
on condition that the decider is one of the plurality of users identified in the surrounding area, transmit recommendatory information of the recommendation item having the highest priority to the terminal device to present to the plurality of users (Wouhaybi [See above for determining user is in the surrounding area. 0019-0020 describes creation of profiles that are used to generate recommendations, 0023.]; [0025: “The dynamics identifier 20 may further select an algorithm, which is more heavily weighted to the preferences of a particular user of the group.”]; [0004: “Systems and techniques are disclosed herein for purposes of determining the profile of a group of individual users so that the determined profile may be used by a recommendation engine to determine a suggested recommendation for content (movie, television, or audio content, as a few examples) that may be accessed (viewed, for example) by the group. The users may be, as examples, family members, business colleagues, friends, and so forth who are gathered together (in the same room or possibly at different locations) for purposes of simultaneously accessing content (or at least having the ability to simultaneously access the content) provided by a content provider.”]),
and on condition that the decider is not one of the plurality of users identified in the surrounding area, control the terminal device to not present the recommendatory information (Wouhaybi [0025-0028: “Thus, the group persona 28 allows the composition of the group as well as the individual preferences to remain anonymous while still allowing the recommendation engine 50 to provide a satisfactory recommendation based on the users in the room and their group interaction dynamics.” Describing a dynamically changing recommendation system. The decision maker may be a parent and recommendation may be presented for the parent prior to a child entering the premises. After a child enters the recommendation is not presented rather a new recommendation based more heavily on the child preferences will be generated and presented. This is true even if a parent leaves the room prior to a child entering not unlike the claimed scenario.]).

As per Claim 6, rejection for claim 1 is incorporated and further Wouhaybi discloses The information processing device according to claim 1, wherein the control circuit is configured to change the priority of the recommendation item on a basis of a conversation history or a decision history (Wouhaybi [0024: “As an example of another algorithm for combining the user profiles, the dynamics identifier 20 may select what is called a "union algorithm" herein to create a new group persona 28 (called "Prof.sub.2" herein), which is based on the union of the Prof.sub.X and Prof.sub.Y profiles.” Where profiles contain conversational and decision histories.]).

As per Claim 8, rejection for claim 1 is incorporated and further Wouhaybi discloses The information processing device according to claim 1, wherein the control circuit is configured to determine the decider in accordance with each user's likelihood of being a decider (Wouhaybi [0025: “The dynamics identifier 20 may further select an algorithm, which is more heavily weighted to the preferences of a particular user of the group.”]). 

As per Claim 9, rejection for claim 8 is incorporated and further Wouhaybi discloses The information processing device according to claim 8, wherein the control circuit is configured to determine each user’s likelihood of a decider a basis of a score calculated in accordance with a decision history (Wouhaybi [0025: “This selection occurs when the dynamics identifier 20 determines, for example, that the more heavily weighted user is the dominant decision maker of the group. As examples, the other individual(s) of the group may be relatively disengaged from the focus activity of the group, the heavily weighted decision maker may be a user who watches more TV and is more vested in what will be displayed, and so forth.”]). 

As per Claim 10, rejection for claim 1 is incorporated and further Wouhaybi discloses The information processing device according to claim 1, wherein the control circuit is configured to execute recommendation items only in response to a deciding action from performed by the decider (Wouhaybi [0025: “This selection occurs when the dynamics identifier 20 determines, for example, that the more heavily weighted user is the dominant decision maker of the group. As examples, the other individual(s) of the group may be relatively disengaged from the focus activity of the group, the heavily weighted decision maker may be a user who watches more TV and is more vested in what will be displayed, and so forth.”]).  

As per Claim 11, Wouhaybi discloses An information processing method comprising
identify a plurality of users in a surrounding area of a terminal device based on an audio signal or an image (Wouhaybi [0015-0016: Detector]);
acquire a priority of recommendation items according to a combination of users in the plurality of users identified in the surrounding area from a memory (Wouhaybi [0012: “For example, in accordance with some implementations, the feedback 36 and/or ratings 40 may be entered via a user interface that is provided by an Internet server (a web site affiliated with the content provider, for example). Thus, many variations are contemplated, which are within the scope of the appended claims.”]; [0014: “Referring to FIG. 1, among its other features, in accordance with some implementations, the system 10 includes a repository 32, which stores data indicative of previously generated individual and group personas 28, data indicative of the feedback 36 as well as data indicative of the content ratings 40.”]);
determine, based on the priority of the recommendation items according to the combination of users, a user likely to be a decider for a recommendation item having a highest priority (Wouhaybi [0024: “As an example of another algorithm for combining the user profiles, the dynamics identifier 20 may select what is called a "union algorithm" herein to create a new group persona 28 (called "Prof.sub.2" herein), which is based on the union of the Prof.sub.X and Prof.sub.Y profiles.” . . . 0025 “The dynamics identifier 20 may further select an algorithm, which is more heavily weighted to the preferences of a particular user of the group. This selection occurs when the dynamics identifier 20 determines, for example, that the more heavily weighted user is the dominant decision maker of the group.”]; [0008: “One of the individual users 60 may be more dominant relative to the rest of the group and thus, may have "veto power." For example, such a scenario may be the case in which a parent and a child are watching a movie together; and the parent for this example, is the more dominant user of the group.”]); 
and determine whether the decider is one of the plurality of users identified in the surrounding area (Wouhaybi [0015-0016: Detector]),
on condition that the decider is one of the plurality of users identified in the surrounding area, transmit recommendatory information of the recommendation item having the highest priority to the terminal device to present to the plurality of users (Wouhaybi [0004: “Systems and techniques are disclosed herein for purposes of determining the profile of a group of individual users so that the determined profile may be used by a recommendation engine to determine a suggested recommendation for content (movie, television, or audio content, as a few examples) that may be accessed (viewed, for example) by the group. The users may be, as examples, family members, business colleagues, friends, and so forth who are gathered together (in the same room or possibly at different locations) for purposes of simultaneously accessing content (or at least having the ability to simultaneously access the content) provided by a content provider.”]),
and on condition that the decider is not one of the plurality of users identified in the surrounding area, control the terminal device to not present the recommendatory information (Wouhaybi [0025-0028: “Thus, the group persona 28 allows the composition of the group as well as the individual preferences to remain anonymous while still allowing the recommendation engine 50 to provide a satisfactory recommendation based on the users in the room and their group interaction dynamics.” Describing a dynamically changing recommendation system. The decision maker may be a parent and recommendation may be presented for the parent prior to a child entering the premises. After a child enters the recommendation is not presented rather a new recommendation based more heavily on the child preferences will be generated and presented. This is true even if a parent leaves the room prior to a child entering not unlike the claimed scenario.]).

Claim 12 is rejected similarly with claim 11 due to similarity of scope. The only difference is “non-transitory computer readable storage device” which is taught by Wouhaybi on paragraph 0045.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herz (US 6029195) – Invention describes a recommendation system using user profile and other user profiles.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 09/09/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156